OFFICE    OF THE ATTORNEY         GENERAL’OF   TEXAS
                              AUSTIN




Bomrable c#e(DrgeB. Sheppard
comptroller OS Publia AQOOUE%~
huitln, T9zaB
Dear Sirs




            II0 uo   ln no,
uhloh roada   lo   follorrr




                          qUO6tiOR kd8.B    ill th0 PayVRt
                       elals   as to whotbr   the 8Wh .of
                       sot& er,w    ts to be tdton as
                date of gmohaoov or date of saloa fp
                SOt@ is to bo tabn am tho ‘d&to o?
            ?I
            I)la th e th
                       ii oo fsirwao Tifo w U.
                                             ith in  a
            air a~n$hs’ pe&eo(l.~ Xi the E?th ir to bo
            ta&n am ths Wto ti.sale,    thorn tho rix
            aanth8* llml$a)WkB*s rwb
                                                                70


~OnOIYib,le
          George H. Sheppard, Pa&e 2



               "In this aonaootlon I refer gou to
          Artiole 7065a-13.
               "I shall thank you to advise this
          department as to whloh of the dates, May
          27, 193i3,or May 30, 193f3,1s to be oon-
          aidered as the date Oi aaler*
          iS8havs al80 been irtomed    thct the involo8 lndl-
ontea thattho oilrof motor hi81 referred to in your letter
was ahippdd freight prepaid, term8 n8t 30 days, pti1oe~f.o.b.
point of origin, and '1188
                         no doubt shipped on open bill of
ladin&.
          Artlols 706Sa-13, Ri C. S., 1925, insoSar as It
applies to the lknitatfon on the refund of motor fuel tsx,
provides as rollowe:
               "(0) When a olaimant purohaees or
          aoquires for ~88 motor fuel upon whloh
          a refund of the tar may bs due, h8 shall
          within six (8) months rr0m the date 0r
          purohase of motor fuels upon whloh a
          refund 1s claimed, and not thereaftnr,
          rile *withthe Comptroller an afridavft
          on suah ronns as may be prsrorlbbedby
          ths Compttillar . . . No refund shall
          be mad8 where motor fuel ia used later
          then six (6) months from the dnte of




          Xhen referring to the date of eale or ?urohass it
must bs pr8aumed that ths Leglrlature hed in mind tha mm-
manly understood maniai: of those terms p.8defined by th8
oourta, unlses it olearly np.near%from the aontsti that a
different nsanir;waslatendedr 39 Tex. Fur. 3. 167, p. 200.
Fe find nothing in the aot whloh would indloate that tho
                .
                                                                                  71


                Honorab~r     George Ii.   Sheppard, Pap   3




.   .
s 1-1
        .   I       Lesl%lature intended th8 date of aale to be other than that
r‘m*,               dohnitely 8%tsb1l.?&d by the Courts.
                          '#henthe fuel in question WD% delivered into the
                tank oer at Port Arthur it was theraby segregated from th8
                -88, ldwtlrlbd and put in a delivereble oondltioa. 37
                Tsx. Jur. p. 448, S8C. 202.
                          It 1s an established IU18 Of 1a-wthat When pro-
                98rty is daLiYer8d to a oarrier by a vendor, pursuant to
                an order or oontraot, or where the oontraot 1s silsnt on
                the .plaoe of delivery, the dsllvery to the oarrlsr oper-
                at88 as a dellvory t0 the vendee, in the ab%snoa of a oon-
                traot or agreement to the oontrary, and upon the happen-
                ing Or the event tit18 peases to the Vendee aud the eal8
                1s ooneummated. Alexander Y. Heidanhelmer (Corn.App. 1920 1
                221 9. W. 942; bWVning-F8rri% Maohlne Company v. Tompeon
                (T. C. A. 1933), 58 s. ';9.(2) 183; Embrea-&ioLeonCarriage
                Company v. Luck (T. C, A. 1895), 33 Sj,5. 154; Thomas v.
                Gulf Banana Dispatah Company (T. C, A. 1830, writ dismlssed 1,
                a6 s. H. (2, 665; Keller v. State (Ter. Cr. 1905), 87 S. R .
                669.
                          It i8 our opinion that the date of %a18 of tb
                motor fuel under the faote abova stated was l&y 27, 1930,
                                                               Yours very truly